internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to plr-104934-00 cc psi date date number release date index number legend fund fund fund fund fund fund d1 d2 d3 d4 d5 manager state dear this letter responds to your date letter and subsequent correspondence on behalf of fund requesting certain rulings under the internal_revenue_code facts plr-104934-00 according to the information submitted fund formed on d1 fund formed on d2 fund formed on d3 and fund formed on d4 collectively the funds are separate master fund portfolios in a master-feeder investment structure the funds are series of registered investment companies sponsored by manager specifically fund fund and fund are subtrusts of fund and fund is a subtrust of fund fund and fund are trusts organized under state law and are open-end management investment companies under the investment_company act of the act fund has substantially the same investment objective as fund investments in fund and fund may only be made by certain institutional investors such as regulated_investment_companies rics and segregated_asset accounts generally no individual s_corporation partnership or grantor_trust beneficially owned to any extent by an individual s_corporation or partnership may invest in any portfolio of fund or fund the interest of the holders in any portfolio or series is limited to the net assets of that portfolio or series and does not extend to the assets of any other investment vehicles of fund or fund a portfolio_interest entitles the holder to receive a pro_rata share of distributions of income and capital_gain and an allocable share of any losses the portfolio experiences holders’ capital accounts are maintained by the portfolio and any increases or decreases in a holder’s investment are made by adjusting the capital_account balance the allocations of taxable_income gain loss deductions and credits under each agreement transferring a beneficial_interest have been drafted with the intent to comply with the regulations promulgated under sec_704 and c of the internal_revenue_code each holder is entitled to a pro_rata share in proportion to its capital_account of the assets of a separate portfolio upon its liquidation and may only look to the assets of the separate portfolio on liquidation redemption or termination of the separate portfolio on d5 fund contributed all of its assets to fund and fund the fund contributions and fund contributed all of its assets to fund the fund contribution collectively the contributions in exchange for interests in those funds thereafter both fund and fund liquidated distributing the interests in fund and fund they received to their feeder funds in complete redemption of the interests in fund and fund held by those funds the purpose of these contributions was to consolidate the assets of what were four master funds with substantially_similar investment objectives into two master funds ie fund and fund thereby eliminating duplicative expenses and achieving economies of scale with regard to the contribution fund represents that it contributed to fund and fund represents that it held immediately after the contribution a diversified portfolio of stocks and securities for purposes of this representation a portfolio of stocks and securities is diversified if it satisfies sec_368 applying the relevant plr-104934-00 provisions of sec_368 except that in applying sec_368 government securities are included in determining total assets unless the government securities are acquired to meet sec_368 the funds also represent that none of their respective investors acquired their interests in any of the funds in exchange for any asset other than cash or other permissible investments of investment partnerships within the meaning of sec_731 rulings requested fund requests rulings that fund will not recognize any gain_or_loss as a result of the contribution to fund specifically fund requests a ruling that it is not an investment_company as defined by sec_721 and sec_351 if the contribution qualifies for nonrecognition treatment under sec_721 fund requests that its basis and holding_period in its new property be determined accordingly discussion a pursuant to sec_721 no gain_or_loss shall be recognized to fund as a result of the contribution sec_721 provides that neither a partner nor a partnership will recognize gain_or_loss on a contribution of assets to a partnership in exchange for a partnership_interest sec_721 provides that subsection a shall not apply to gain realized on a transfer of property to a partnership which would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 provides that no gain_or_loss will be recognized if one or more persons transfers property to a corporation solely in exchange for stock_or_securities in the corporation and immediately_after_the_exchange the transferors control the transferee corporation sec_351 provides that sec_351 will not apply to a transfer of property to an investment_company sec_1_351-1 of the income_tax regulations provides that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors' interests and ii the transferee is a regulated_investment_company ric real_estate_investment_trust reit or a corporation more than percent of the value of whose assets excluding cash and non-convertible debt obligations from consideration are held for investment and are readily marketable plr-104934-00 stocks or securities or interests in rics or reits sec_1002 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the act amends sec_351 for transfers after date in taxable years ending after such date subject_to certain transitional relief provisions sec_1002 of the act is intended to expand the types of assets considered in determining whether a transfer is to a transferee described in sec_1_351-1 to include certain assets in addition to readily marketable stocks or securities and interests in rics or reits however the act is not intended to alter the requirement of sec_1_351-1 that a transfer of property will be considered to be a transfer to an investment_company under sec_351 only if the transfer results directly or indirectly in diversification of the transferors' interests see s rep no 105th cong 1st sess h_r rep no 105th cong 1st sess h_r rep no 105th cong 1st sess sec_1_351-1 provides that a transfer ordinarily results in diversification of the transferors' interests if two or more persons transfer nonidentical assets to a corporation in the exchange it further provides that if a transfer is part of a plan to achieve diversification without recognition of gain such as a plan which contemplates a subsequent transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification revrul_87_9 1987_1_cb_133 provides that a transfer to a corporation of shares of corporation y stock by one transferor and a transfer of cash by another transferor will be treated as a transfer of nonidentical assets under sec_1 c sec_1_351-1 provides that a transfer of stocks and securities will not be treated as resulting in a diversification of the transferors' interests if each transferor transfers a diversified portfolio of stocks and securities and a portfolio of stocks and securities is considered to be diversified if it satisfies the and 50-percent tests of sec_368 applying the relevant provisions of sec_368 except that government securities are included in total assets for purposes of the denominator of the and 50-percent tests unless acquired to meet the and 50-percent tests but are not treated as securities of an issuer for purpose of the numerator of the and 50-percent tests an investment_company is diversified within the meaning of sec_368 if not more than percent of the value of its assets is invested in the stock and securities of any one issuer and not more than percent of the value of its total assets is investment in the stock and securities of five or fewer issuers after applying the relevant law to the facts submitted and the representations made we conclude that the transfer of property by fund to fund would not be a transfer to an investment_company within the meaning of sec_351 and sec_1_351-1 if fund were incorporated provided that this is the only transfer to fund therefore under plr-104934-00 sec_721 no gain_or_loss shall be recognized by fund as a result of the contribution b fund 3's basis and holding_period in its new property shall be determined accordingly sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of such money and the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time sec_723 provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included in the period for which such property was held by any other person if under this chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person based on the finding that no gain_or_loss was recognized on the contribution fund will have a basis in any property received from fund equal to the adjusted_basis determined immediately prior to the contribution to fund of such property to fund also fund will have in the case of any such property that is a capital_asset a holding_period for such property which includes fund 1's holding_period for such property conclusions as stated above after applying the relevant law to the facts submitted and the representations made we find that fund will not recognize gain_or_loss as result of the contributions furthermore the bases and holding periods of all of the assets involved to fund and its investors will be determined under sec_722 sec_723 sec_732 sec_735 and sec_1223 as applicable except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion about whether subsequent transfers of property to fund by any transferor would be considered to be part of the original transfers thereby potentially affecting the tax consequences of the original transfer additionally we express no opinion about whether the above-referenced transfers are part of a plan to achieve diversification without recognition of gain under sec_1_351-1 plr-104934-00 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to the taxpayer this ruling is directed only to the taxpayer requesting it fund sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours robert honigman acting assistant to the chief branch office of the associate chief_counsel passthroughs and special industries
